DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 23 May 2022 is acknowledged and entered.  Following the amendment, claim 2 is canceled, claims 1, 17, 25-27, 33, 45 and 58 are amended.    
Currently, claims 1, 16-18, 20-27, 30, 33-35, 40, 44-48, 50, 51, 58 and 59 are pending, and claims 1, 16-18, 20, 25-27, 30, 33-35, 40, 44-47, 50, 51, 58 and 59 are under consideration. Claims 21-24 and 48 are withdrawn from further consideration as being drawn to a non-elected invention/species.  

Withdrawal of Objections and Rejections:
All objections and rejections of claim 2 are moot as the applicant has canceled the claim.
The rejection of claims 25-27 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.
The lack of written description rejection of claims 1, 16-18, 20, 25-27, 30, 33-35, 50 and 51 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.

Interview Summary
See attached PTO-413/413b.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 5/23/2022 and 6/29/2022 are acknowledged and have been considered.  A signed copy is attached hereto.

Claims
Claims 26 and 27 are objected to for the following informalities, appropriate correction is required:
Claim 26 recites “selected from the group of …” in line 3; the following is suggested: “selected from the group consisting of …” (Markush group).  
Claim 27 recites “wherein both a first and a second subunit of the Fc domain …”; the following is suggested: “wherein both subunits of the Fc domain …”.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16-18, 20, 25-27, 30, 33-35, 44-47, 50 and 51 remain rejected under 35 U.S.C. 103 as being unpatentable over Umana et al. (WO 2016/030350, 3/3/2016; provided by applicants), and Bedian et al. (US 2003/0211100, 11/13/2003), for the reasons of record set forth in the last Office Action mailed on 12/22/2021, at pages 7-9.
Applicants argument filed on 23 May 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 11-12 of the response, the applicant argues that presently claimed invention is based at least in part in the synergistic anti-cancer properties of the triple combination of an IL-2 immunoconjugate targeting FAP, a CD40 agonist and an anti-PD-L1 antibody, specifically, Example 1 demonstrates surprising therapeutic efficacy of the triple combination of mouse surrogates of an anti-CD40 antibody, a FAP-targeted IL-2 immunoconjugate and an anti-PD-L1 antibody in a pancreatic syngeneic mouse model, which result is shown in FIGs. 1A-1B, wherein the triple combination mediated superior efficacy in terms of enhanced median and overall survivalDM# Page 11 of 13 compared to all single agents and double combinations tested; and resulted in near complete survival, whereas all mice treated with anti-PD-L1 and/or FAP-targeted IL-2 immunoconjugate died within 69 days; and that as shown in FIG. 2, the triple combination mediated superior efficacy in reduction of the bioluminescence signal from tumor compared to all other single agents and double combinations tested; thus, the surprisingly improved efficacy of the triple combination compared to monotherapies and double combinations provide strong evidence of non-obviousness for the presently claimed invention; and that neither Umana nor Bedian teaches or suggests the surprisingly improved efficacy of the triple combination; and a skilled person in the art reading Umana and Bedian would not have reasonable expectation of such surprisingly improved efficacy of the triple combination. 
This argument is not persuasive for the following reasons: first, it is noted that the active ingredients used in Example 1 are not the same as or fall within the scope of those used in the present method as claimed (claims 1, 16, 30 and 33, for example), and the cancer cells are murine origin; i.e., the IL-2 in the IL-2 immunoconjugate, the FAP antibody, the CD40 antibody, and the anti-PD-L1 antibody used in Example 1 are the mouse IL-2, and mouse antibodies; whereas the presently claimed methods use the human IL-2 mutant, and antibodies to human molecules.  As such, applicants evidence of non-obviousness (synergy (survival rate)) is not commensurate in scope with the claims.  Further, the tumor inhibition data shown in Fig. 2 does not show clear synergy between the double combinations and the triple combination.  Furthermore, even if the active ingredients used in Example 1 were the human origin or for human, the scope of the claimed mutant human IL-2 is extremely broad (claim 1, for example), as all it requires is a mutant human IL-2 comprising amino acid substitutions F42A, Y45A and L72G (according to the human IL-2 of SEQ ID NO: 52); i.e., there is no specific structure (sequence) requirement for the claimed mutant human IL-2 other than the three amino acid substitutions, which, clearly, is not commensurate in scope with an evidence based on an unexpected result (synergy in this case).  

Claims 1, 16-18, 20, 25-27, 30, 33-35, 40, 44-47, 50, 51, 58 and 59 remain rejected under 35 U.S.C. 103 as being unpatentable over Umana et al. (WO 2016/030350, 3/3/2016; provided by applicants), and Bedian et al. (US 2003/0211100, 11/13/2003), as applied to claims 1, 16-18, 20, 25-27, 30, 33-35, 44-47, 50 and 51 above, and further in view of Mizugaki et al. (Invest New Drugs, 2016, 34:596-603), for the reasons of record set forth in the last Office Action mailed on 12/22/2021, at pages 9-10.
Applicants argument filed on 23 May 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 12 of the response, the applicant argues that as discussed above, the surprisingly improved efficacy of the presently claimed triple combination compared to monotherapies and double combinations provides strong evidence of non-obviousness of the presently claimed invention over Umana and Bedian; and Mizugaki is completely silent about therapeutic efficacy of the presently claimed triple combination; and that a skilled person in the art reading Umana and Bedian, further in view of Mizugaki, would not have reasonable expectation of such surprisingly improved efficacy of the presently claimed invention. 
This argument is not persuasive for the reasons above; i.e., applicants evidence of non-obviousness is not commensurate in scope with the claims.

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/6/22